DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Steven L. Nichols on 02/17/2022.

4.	Claims:
Please replace independent claim 1 as follows:
1.
--
(Currently Amended) A fluidic die, comprising: 
 	an array of fluid actuators connected to a supply bus and a return bus that both extend along the array of fluid actuators; 
 	a number of wires connected to at least one of the supply bus and the return bus, each wire of the number of wires connected to a respective bus at a point inside a length of the array of actuators, 
 	the wires to output a voltage level at a corresponding point of the respective bus; 
 	at least one comparator to compare a voltage of a selected wire of the number of wires against a voltage threshold; [[and]] 
; and
 	further comprising a buffer disposed on each of the wires.
--

Please cancel claim 20.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
The Applicant disclosed in independent claim 1 a fluidic die, comprising: 
 	an array of fluid actuators connected to a supply bus and a return bus that both extend along the array of fluid actuators; 
 	a number of wires connected to at least one of the supply bus and the return bus, each wire of the number of wires connected to a respective bus at a point inside a length of the array of actuators, 
 	the wires to output a voltage level at a corresponding point of the respective bus; 
 	at least one comparator to compare a voltage of a selected wire of the number of wires against a voltage threshold;  
 	at least one fault capture device to output a signal indicating a fault based on the output of the at least one comparator; and
 	further comprising a buffer disposed on each of the wires.

6.	The Applicant also disclosed substantially the same subject matter in independent claims 12 and 14.


 	Shinkawa et al. are also silent about further limitations as disclosed in independent claims 12 and 14.

8.	U.S. Patent application publication number 2005/0212845 also to Shinkawa disclosed a similar invention in Fig. 8. Unlike in the instant application, Shinkawa is silent about “further comprising a buffer disposed on each of the wires”.
 	Shinkawa is also silent about further limitations as disclosed in independent claims 12 and 14.

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore, the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853